COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  KAREN LOUISE BURNETT,                           §
                  Appellant,                      §               No. 08-21-00040-CV
  v.                                              §                 Appeal from the
  THOMAS REFINE BURNETT,                          §               388th District Court
                  Appellee.                       §             of El Paso County, Texas

                                                  §                 (TC# 95-13356)

                                                  §


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the clerk’s record has not been filed because

Appellant has failed to make financial arrangements to pay for the clerk’s record, we dismiss the

appeal for want of prosecution.

       The El Paso County District Clerk twice notified the Court that Appellant had not made

financial arrangements to pay for preparation of the clerk’s record as required by TEX.R.APP.P.

35.3(a)(2). The Clerk of the Court notified Appellant that the Court intended to dismiss the appeal

for want of prosecution unless Appellant responded within ten days and showed grounds for
continuing the appeal. See TEX.R.APP.P. 37.3(b). Appellant has not filed any response establishing

she is entitled to appeal without paying for the clerk’s record, nor has Appellant otherwise shown

that arrangements to pay for preparation of the clerk’s record have been made. We conclude that

the clerk’s record has not been filed due to the fault of the Appellant. Accordingly, we dismiss the

appeal for want of prosecution. See TEX.R.APP.P. 37.3(b), 42.3(b), (c).



                                              GINA M. PALAFOX, Justice
April 28, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2